Fourth Court of Appeals
                               San Antonio, Texas
                                   December 31, 2019

                                   No. 04-19-00696-CV

  L. Prasad M. VEMULAPALLI, M.D. and Cardiovascular Associates of San Antonio, P.A.,
                                  Appellants

                                            v.

    Charles MOORE, Individually and as Representative of the Estate of Cameron Moore,
                                      Deceased,
                                       Appelle

                From the 408th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2018-CI-18998
                       Honorable Norma Gonzales, Judge Presiding


                                     ORDER
       The Appellant’s Unopposed Motion for Extension of Time to File Brief is GRANTED.
Time is extended to January 13, 2020.



                                                 _________________________________
                                                 Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of December, 2019.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ,
                                                 Clerk of Court